70 F.3d 111
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  William Nicholas FORTESCUE, Jr., Debtor.William Nicholas FORTESCUE, Jr., Plaintiff-Appellant,v.Linda W. SIMPSON, Bankruptcy Administrator;  Jerry E. King,Auctioneer, Defendants-Appellees.
No. 95-1684.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 10, 1995.Decided Nov. 17, 1995.

William Nicholas Fortescue, Jr., Appellant Pro Se.  Linda W. Simpson, UNITED STATES BANKRUPTCY COURT, Charlotte, North Carolina;  David G. Gray, Jr., WESTALL, GRAY, KIMEL & CONNOLLY, Asheville, North Carolina, for Appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order affirming various orders of the bankruptcy court.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  In Re:  Fortescue, Nos.  CA-93-161;  CA-93-242;  CA-93-243;  BK-85-10291;  BK-93-10347 (W.D.N.C. Sept. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED